                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

BRIANNA HAMMER,

            Plaintiff,

v.                              Case No:   2:18-cv-347-FtM-29MRM

LEE MEMORIAL HEALTH SYSTEM
and JEOVANNI HECHAVARRIA,
R.N.,

            Defendants.



                          OPINION AND ORDER

     This matter comes before the Court on review of defendant’s

Partial Motion to Dismiss (Doc. #27) filed on August 30, 2018.

Plaintiff filed a Response in Opposition (Doc. #30) on September

27, 2018.   For the reasons set forth below, the motion is granted

in part and denied in part.

                                   I.

     On August 16, 2018, Plaintiff Brianna Hammer (Plaintiff)

filed a seven-count Third Amended Complaint (Doc. #25) against Lee

Memorial Health System (Lee Memorial) and Jeovanni Hechavarria

(Hechavarria).1   Plaintiff asserts claims against Lee Memorial for




1 Plaintiff initially filed this lawsuit in the Circuit Court of
the Twentieth Judicial Circuit in and for Lee County, Florida (Doc.
#2), but Lee Memorial has since removed the case to this Court
based on federal question and supplemental jurisdiction. (Doc.
#1).
violation of her civil rights pursuant to 42 U.S.C. § 1983 (Count

I), negligent supervision (Count II), negligent hiring (Count

III), negligent security (Count IV), negligence (Count V), and

vicarious liability (Count VI).                 Plaintiff asserts a claim against

Hechavarria for assault and battery (Count VII).

       According to the Third Amended Complaint (Doc. #25): On March

15, 2015 through March 17, 2015, Plaintiff was a patient at Cape

Coral Hospital, a hospital operated by Lee Memorial.                             (Id. ¶¶ 6,

8, 9.) Hechavarria was Plaintiff’s nurse for the evenings of March

15, 2015 and March 16, 2015.              (Id. ¶ 10.)         On March 16, 2015, while

Plaintiff       was       medicated      with       a   narcotic          pain   medication,

Hechavarria touched Plaintiff’s “breasts, lower back, buttocks,

and    then    spread       her   legs   and        looked   at     her    vagina”    without

Plaintiff’s consent.               (Id. ¶¶ 12, 13.)                 Later that evening,

Hechavarria returned to Plaintiff’s room and put “his hand in

between       her    legs    penetrating        her     vagina”     without      Plaintiff’s

consent.       (Id. ¶ 14.)

       Before Hechavarria was hired as a nurse by Lee Memorial,

Hechavarria had been disciplined by former employers for workplace

misconduct and had multiple temporary injunctions issued against

him for domestic violence.               In 1999, Hechavarria “had a temporary

injunction          for   protection      against        domestic         violence    entered

against him” when he punched and slapped a woman for refusing to

have    sexual       intercourse      with      him.         (Id.    ¶    25.)       In   2007,



                                                2
Hechavarria   was    discharged       from    the   United      States   Navy    “for

misconduct that was classified as a “‘serious offense.’”                    (Id. ¶

23.)   In 2008, while an employee of Harbor Nissan, Hechavarria was

disciplined for violating “company policies or procedures” and was

eventually “terminated as an employee of Harbor Nissan.”                    (Id. ¶

31.)    In 2010, Plaintiff had a second “temporary injunction for

protection against domestic violence entered against him” for

stalking   his    wife   when   she    “left       him    and   obtained   her   own

apartment.”      (Id. ¶ 27.)    On March 10, 2015, while he was employed

by Lee Memorial, Hechavarria had a third “temporary injunction for

protection against domestic violence . . . entered against him”

for “slapp[ing] [his daughter] across the face, push[ing] her to

the ground, punch[ing] her and chok[ing] her.”                  (Id. ¶ 29.)

                                             II.

       Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”                 Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).      To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”           Id. at 555.          See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                   This requires



                                        3
“more       than    an   unadorned,       the-defendant-unlawfully-harmed-me

accusation.”          Ashcroft     v.    Iqbal,       556    U.S.         662,   678    (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare        recitals   of   the    elements          of   a    cause      of    action,

supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.         “Factual allegations that are merely consistent

with    a    defendant’s      liability     fall       short         of    being      facially

plausible.”        Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).            Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                             Iqbal, 556

U.S. at 679.

                                               III.

       Lee Memorial now moves to dismiss Counts II, III, IV, V, and

VI.     Lee Memorial argues those Counts should be dismissed because

Plaintiff failed to allege sufficient facts to state actionable

claims against Lee Memorial.



                                           4
A.   The Negligent Supervision Claim (Count II)

     Count II is a claim against Lee Memorial for negligent

supervision.      It alleges that Lee Memorial knew or should have

known that Hechavarria was “unfit to be employed as a night nurse”

because    of   his    “disposition   of     violence   towards     women    and

vulnerable individuals.”        (Doc. #25, ¶¶ 48, 49.)          Lee Memorial

argues Count II should be dismissed because Plaintiff failed to

allege sufficient facts to demonstrate that Lee Memorial had notice

of problems with Hechavarria’s fitness to work as a nurse.                   The

Court agrees.

     “Negligent       supervision   occurs    when   during   the   course    of

employment, the employer becomes aware or should have become aware

of problems with an employee that indicated his unfitness, and the

employer fails to take further actions such as investigation,

discharge, or reassignment.” Dep't of Envtl. Prot. v. Hardy, 907

So. 2d 655, 660 (Fla. 5th DCA 2005). To state a claim for negligent

supervision under Florida law, a plaintiff must “allege facts

sufficient to show that once an employer received actual or

constructive notice of problems with an employee's fitness, it was

unreasonable for the employer not to investigate or take corrective

action.”    Id.

     Here, Lee Memorial argues Count II should be dismissed because

Plaintiff failed to allege that Lee Memorial had any notice of

problems with Hechavarria’s fitness to work as a nurse.                Because



                                      5
the Third Amended Complaint alleges no facts plausibly indicating

that    Lee    Memorial    had        actual   knowledge        of    problems    with

Hechavarria’s fitness to work as a nurse, the issue in this case

is whether Lee Memorial had constructive notice of problems with

Hechavarria’s fitness.

       A party has “constructive knowledge of a fact when that party

has actual knowledge of facts and circumstances that would lead a

reasonable person to inquire and discover the fact in question, or

infer its existence.”            Dadeland Dodge Inc. v. Am. Vehicle Ins.

Co., 698 So. 2d 929, 931 (Fla. 3d DCA 1997) (citation omitted).

Plaintiff argues that Lee Memorial had constructive notice of

problems with Hechavarria’s fitness because it “knew or should

have known about” Hechavarria’s previous workplace misconduct and

domestic      violence    history.        (Doc.   #30,     p.    6)    (emphasis    in

original).        However,       to    demonstrate    that      Lee    Memorial    had

constructive      notice    of     problems    with    Hechavarria’s        fitness,

Plaintiff must allege that Lee Memorial had “actual knowledge of

[the] facts and circumstances” surrounding Hechavarria’s past.

Dadeland Dodge, 698 So. 2d at 931.

       The Third Amended Complaint alleges no facts indicating that

Lee Memorial had actual knowledge of these facts, but instead

merely alleges that Lee Memorial “was either aware or should have

been aware of the problems with” Hechavarria’s history.                           (Doc.

#25, ¶ 52.)       This bare assertion, however, is insufficient to



                                           6
plausibly    state     that    Lee     Memorial      had    actual    knowledge     of

Hechavarria’s history prior to his alleged sexual assault on

Plaintiff.      See    Iqbal,    556    U.S.    at   681     (holding     that   “bare

assertions [of a party’s knowledge] . . . amount to nothing more

than a formulaic recitation of the elements of a” cause of action

(quotation and citations omitted)).

       Because Plaintiff has not alleged any facts demonstrating

that Lee Memorial had actual knowledge of Hechavarria’s past

behavior, Plaintiff has not plausibly stated that Lee Memorial

“received     actual    or     constructive       notice       of    problems    with

[Hechavarria’s] fitness” to work as a nurse.                  Hardy, 907 So. 2d at

660.      Accordingly,       Plaintiff    has     not      sufficiently    stated   a

negligent supervision claim.             Count II is therefore dismissed

without prejudice.

B.     The Negligent Hiring Claim (Count III)

       Count III asserts a claim against Lee Memorial for negligent

hiring.     It alleges that Lee Memorial “knew or should have known

about [Hechavarria’s] disposition of violence towards women and

vulnerable individuals” prior to hiring Hechavarria as a nurse.

(Doc. #25, ¶ 60.)             Lee Memorial argues Count III should be

dismissed because Plaintiff failed to allege sufficient facts to

state a claim for negligent hiring.             The Court disagrees.

       “Negligent hiring occurs when, prior to the time the employee

is actually hired, the employer knew or should have known of the



                                          7
employee's unfitness . . . .”             Garcia v. Duffy, 492 So. 2d 435,

438 (Fla. 2d DCA 1986).             To state a claim for negligent hiring

under Florida law, a plaintiff must allege that: (1) the employer

was required to make an appropriate investigation of the employee

but failed to do so; (2) an appropriate investigation would have

revealed the employee’s unsuitability for employment; and (3) “it

was unreasonable for the employer to hire the employee in light of

the information [the employer] knew or should have known.”2                      Id.

at 440.     A plaintiff must also plausibly demonstrate that “she

[was]    within    the    zone     of   foreseeable     risks   created    by    the

employment.”      Id.

     Here,   Lee       Memorial    argues     Plaintiff   failed    to   plausibly

allege    that    it     was    unreasonable     for   Lee   Memorial     to    hire

Hechavarria in light of the information Lee Memorial should have

known    about    him.         Specifically,    Lee    Memorial    contends     that




2 Citing to Willis v. Dade Cty. Sch. Bd., 411 So. 2d 245, 246 n. 1
(Fla. 3d DCA 1982), Lee Memorial also appears to argue that
Plaintiff must allege facts demonstrating that Lee Memorial had
actual knowledge of Hechavarria’s alleged harmful propensities.
In Willis, the court noted that to state a negligent hiring claim,
“a plaintiff must allege facts showing that the employer was put
on notice of the harmful propensities of the employee . . . .”
Id. Because the Court is aware of no Florida case law interpreting
Willis’s “on notice” language, the Court interprets this “on
notice” requirement as synonymous with Duffy’s requirement that an
employer “knew or should have known of the employee's unfitness .
. . .”    Duffy, 492 So. 2d at 438.     To interpret Willis’s “on
notice” language as requiring actual knowledge would render
Duffy’s “should have known” language superfluous.



                                          8
Plaintiff alleged no facts plausibly indicating that Hechavarria’s

undiscovered “alleged harmful propensities rendered him unfit for

employment as a night nurse.”3      (Doc #27, p. 9.)    While Plaintiff

provided   no   details   about   Hechavarria’s   workplace   misconduct

issues during his military service and during his employment at

Harbor Nissan, the Court finds that Plaintiff has plausibly alleged

that it was unreasonable for Lee Memorial to hire Hechavarria in

light of the information it should have known about Hechavarria’s

alleged history of domestic violence.4

     Lee   Memorial   further     argues   that   Plaintiff   failed   to

demonstrate that Hechavarria’s alleged sexual assault against



3 Lee Memorial also argues that Plaintiff failed to allege that
Lee Memorial was required “to dig through court files for non-
criminal records and find” Hechavarria’s domestic violence records
as part of its pre-employment investigation into Hechavarria.
(Doc. #27, p. 10.)      However, whether an employer took the
appropriate “efforts to inquire into [a] prospective employee's
background . . . [is] a jury question” and thus not properly
resolved on a motion to dismiss.     Tallahassee Furniture Co. v.
Harrison, 583 So. 2d 744, 761 (Fla. 1st DCA 1991).

4 Relying on Hazleton v. City of Orlando, No. 610CV342ORL35DAB,
2011 WL 13175527, at *12 (M.D. Fla. Oct. 19, 2011), Lee Memorial
argues “that mere allegations made against an individual, without
any findings, are not indicative of an individual’s unfitness.”
(Doc. #27, p. 10.)    The Court finds Hazleton unpersuasive.   In
Hazleton, the court noted that complaints asserted against police
officers – after they were already hired - are not evidence of “a
widespread pattern of constitutional abuses . . . .” Hazleton,
2011 WL 13175527, at *12. The court in Hazleton, however, made no
finding as to whether complaints asserted against a prospective
police officer should be investigated prior to hiring, nor did it
address whether such allegations should impact a police
department’s decision to hire that individual.


                                    9
Plaintiff was foreseeable.      Specifically, Lee Memorial contends

that Plaintiff alleged no facts about Hechavarria’s history that

indicate it was foreseeable Hechavarria “would commit the alleged

torts of assault and battery.”    (Doc. #27, p. 4.)    In the negligent

hiring context, the foreseeability “inquiry is focused on whether

the specific danger that ultimately manifested itself             . . .

reasonably could have been foreseen at the time of hiring.”

Malicki v. Doe, 814 So. 2d 347, 362 (Fla. 2002).          In the Third

Amended Complaint, Plaintiff asserts that in 1999, Hechavarria

punched and slapped a woman after she refused to have sexual

intercourse with him.      (Doc. #25, ¶ 25.)        The Third Amended

Complaint   further   alleges   that   in   2010,   Hechavarria   had   a

“temporary injunction for protection against domestic violence

entered against him” for stalking his wife after she separated

from him.   (Id. ¶ 27.)   Accepting these claims about Hechavarria’s

history as true, the Court finds these allegations plausibly

demonstrate that Hechavarria’s alleged sexual assault on Plaintiff

“reasonably could have been foreseen at the time of hiring.”

Malicki, 814 So. 2d at 362.

     In sum, the Court finds that Plaintiff has plausibly stated

that (1) Hechavarria’s alleged harmful propensities rendered him

unfit to work as a nurse; and (2) Hechavarria’s alleged sexual

assault was reasonably foreseeable.     Accordingly, the Court denies

Lee Memorial’s motion as to Count III.



                                  10
C.   The Negligent Security Claim (Count IV)

     Count IV is a claim for negligent security.            It alleges that

Lee Memorial failed to provide Plaintiff with adequate security to

protect her from the reasonably foreseeable criminal acts of

Hechavarria.     Lee Memorial argues Count IV should be dismissed

because Plaintiff failed to allege any facts demonstrating that

Hechavarria’s     alleged    sexual   assault     against   Plaintiff   was

foreseeable.     The Court disagrees.

     In Florida, “negligent security cases fall under the auspices

of   premises    liability    as   opposed   to    ordinary   negligence.”

Nicholson v. Stonybrook Apartments, LLC, 154 So. 3d 490, 494 (Fla.

4th DCA 2015).    A defendant’s duty of care in a premises liability

action depends “on the plaintiff's status to the land.”          Id. Under

Florida premises liability principles, a property owner owes two

duties to a business invitee5: “(1) to take ordinary and reasonable

care to keep its premises reasonably safe for invitees; and (2) to

warn of perils that were known or should have been known to the

owner and of which the invitee could not discover.”             Delgado v.

Laundromax, Inc., 65 So. 3d 1087, 1089 (Fla. 3d DCA 2011).              “The

duty of care owed by a landowner to an invitee with respect to



5 A hospital patient is a business invitee under Florida law. See
Post v. Lunney, 261 So. 2d 146, 147-48 (Fla. 1972) (“[A]n invitee
is one who enters upon the premises of another for purposes
connected with the business of the owner or occupant of the
premises.” (quotation and citation omitted)).


                                      11
protection from criminal acts of a third person is dependant upon

the foreseeability of that third party's activity.”                   Admiral's

Port Condo. Ass’n, Inc. V. Feldman, 426 So. 2d 1054, 1054 (Fla. 3d

DCA 1983).

       Here, Plaintiff alleges that Lee Memorial owed her a duty to

protect her from Hechavarria’s reasonably foreseeable criminal

acts.    Lee Memorial, however, argues that it owed Plaintiff no

duty    to   provide   her   with   security     from    Hechavarria   because

Hechavarria’s     alleged     sexual        assault     was    not   reasonably

foreseeable.

       In the premises liability context, foreseeability of criminal

conduct may be demonstrated when a property owner “knew or should

have known of the dangerous propensities of a particular [person].”

Stevens v. Jefferson, 436 So. 2d 33, 34 (Fla. 1983) (citations

omitted).      At this stage of the litigation, the Court finds

Plaintiff has plausibly stated that Lee Memorial should have known

about Hechavarria’s alleged harmful propensities as part of its

pre-employment investigation into Hechavarria.                The Court further

finds, as discussed supra, that Plaintiff plausibly stated that

Hechavarria’s alleged sexual assault reasonably could have been

foreseen in light of his alleged history of domestic violence.

Thus, because Plaintiff has sufficiently stated that Lee Memorial

owed her a duty to protect her from Hechavarria’s reasonably




                                       12
foreseeable criminal acts, the Court denies Lee Memorial’s motion

as to Count IV.

D.     The Negligence Claim (Count V)

       Count V is a negligence claim against Lee Memorial.                     It

asserts    that    Lee   Memorial    failed    to    protect   her    from    the

“reasonably foreseeable criminal acts committed by” Hechavarria.

(Doc. #25, ¶ 78.)

       As the Court noted in its previous Opinion and Order (Doc. #

24),   ordinary     negligence      and    negligent    security     claims   are

separate causes of action and are subject to a different duty of

care analysis.       Nicholson, 154 So. 3d at 494.             In this case,

however, although Count V is framed as an ordinary negligence

claim,    it   mirrors    the   allegations     in     Plaintiff’s    negligent

security claim in Count IV.          Specifically, in both Counts IV and

V, Plaintiff alleges (1) that Lee Memorial owed Plaintiff a duty

to protect her from reasonably foreseeable criminal acts; (2) that

Lee Memorial breached its duty by failing to take adequate steps

to protect her from Hechavarria; and (3) Lee Memorial’s breach

resulted in Hechavarria’s alleged sexual assault on Plaintiff.

Because Count V simply re-alleges the same claim as Count IV, the

Court dismisses without prejudice Count V as a duplicative Count.

E.     The Vicarious Liability Claim (Count VI)

       Count VI asserts a claim against Lee Memorial for vicarious

liability.        Lee Memorial argues Count VI should be dismissed



                                          13
because Plaintiff has not plausibly stated that Hechavarria’s

alleged sexual assault was within the scope of his employment.

The Court disagrees.

      Under Florida law, “an employer cannot be held [vicariously]

liable for the tortious or criminal acts of an employee, unless

the acts were committed during the course of the employment and to

further a purpose or interest, however excessive or misguided, of

the employer.”    Iglesia Cristiana La Casa Del Senor, Inc. v. L.M.,

783 So. 2d 353, 356 (Fla. 3d DCA 2001) (citations omitted).                An

employee’s conduct is within the scope of his employment when it

“(1) is of the kind the employee is hired to perform, (2) occurs

substantially within the time and space limits authorized or

required by the work to be performed, and (3) is activated at least

in part by a purpose to serve the master.”           Goss v. Human Servs.

Assocs., Inc., 79 So. 3d 127, 132 (Fla. 5th DCA 2012).

      Sexual assaults “are generally held to be outside the scope

of an employee's employment and, therefore, insufficient to impose

vicarious liability on the employer.”           Id. (citation omitted).

Florida courts recognize an exception to this rule and have found

employers vicariously liable for sexual assaults committed by

their employees “when the employee purported to act on behalf of

the   employer   or   when   the   employee   was   aided   by   the   agency

relationship.”    Id. (citation omitted).      For instance, in Hennagan

v. Dep't of Highway Safety & Motor Vehicles, 467 So. 2d 748, 750-



                                     14
51 (Fla. 1st DCA 1985), the court found this exception applied

where a law enforcement officer informed a minor that she was a

criminal suspect, requested that she enter his vehicle, and then

sexually assaulted her in the vehicle.      The court reasoned that

the officer’s alleged actions could be attributed, “at least in

part, to misfeasance and/or overzealousness in the performance of

his official duties” as a law enforcement officer.    Id. at 751.

     In Agriturf Mgmt., Inc. v. Roe, 656 So. 2d 954, 955 (Fla. 2d

DCA 1995), the court distinguished Hennagan and found the exception

inapplicable where a business operator sexually assaulted his

granddaughter while she was with him on his company’s premises.

In finding the company not vicariously liable for the sexual

assault, the court reasoned that, unlike in Hennagan where the

officer “used the authority of his office to lure” the minor into

his vehicle and ultimately sexually assault her, the business

operator’s “misconduct did not have as its source or its purpose

any intent to serve” the business.   Id.   Likewise, in Iglesia, 783

So. 2d at 357-58, the court found the same exception inapplicable

where a pastor sexually assaulted a church attendee at a hotel.

The court held the church was not vicariously liable for the

pastor’s sexual assault because, although the pastor had access to

the church attendee because of his position as pastor, the sexual

assault did not occur on church property and the pastor “was not

engaging in authorized acts or serving the interests of the Church



                                15
during the time he tried to seduce her or on the day he” sexually

assaulted her.       Id. at 358.

     Here, the Third Amended Complaint asserts that at the time of

Hechavarria’s alleged sexual assault on Plaintiff, Hechavarria

informed Plaintiff that “‘the doctor requested an observation and

he had to check everything’” with Plaintiff.                (Doc. #25, ¶ 90.)

The Third Amended Complaint alleges that Hechavarria then “touched

her breasts, lower back, buttocks, and then spread her legs and

looked at her vagina.”       (Id. ¶ 91.)     The Third Amended Complaint

further alleges that Hechavarria informed Plaintiff “that this

touching was requested by the medical staff as part of a medical

examination”    so    that   Hechavarria    could    “‘check[]     to    see   if

everything was in place.’”         (Id.)   According to the Third Amended

Complaint, Hechavarria also checked Plaintiff’s vital signs and

her intravenous line during this time.              (Id.)    The Court finds

these   allegations     distinguishable     from    those    in   Agriturf     and

Iglesia   and    analogous     to    the   facts     in     Hennegan     because

Hechavarria’s alleged conduct could be attributed, “at least in

part, to misfeasance and/or overzealousness in the performance of

his” duties as a nurse.        Hennagan, 467 So. 2d at 751.             Thus, at

this stage of the litigation, the Court finds Plaintiff has

plausibly alleged that Hechavarria “purported to act on behalf of”

Lee Memorial when he allegedly sexually assaulted Plaintiff. Goss,

79 So. 3d at 132.



                                      16
    For the foregoing reasons, Plaintiff has stated a legally

sufficient claim for vicarious liability.   Thus, the Court denies

Lee Memorial’s motion as to Count VI.

    Accordingly, it is now

    ORDERED:

    1.   Defendant’s Partial Motion to Dismiss (Doc. #27) is

GRANTED IN PART AND DENIED IN PART.

    2.   The motion is GRANTED as to Counts II and V, which are

dismissed without prejudice.

    3.   The motion is DENIED as to Counts III, IV, and VI.

    4.   Plaintiff may file an amended complaint within FOURTEEN

(14) DAYS of this Opinion and Order.

    DONE AND ORDERED at Fort Myers, Florida, this ___18th___ day

of October, 2018.




Copies: Counsel of record




                               17
